Vista la moción que antecede, se enmienda la resolución dictada en julio 5, 1935, de modo que empezando en la línea trece, las pala-bras “sin constancia alguna de que el demandante en dicho procedi-miento ejecutivo sea el mismo demandante-apelado en este caso,” lean como sigue, “sin constancia alguna de que el demandante en dicho procedimiento ejecutivo, o sea el mismo demandante-apelado en este caso”, corrigiendo así un error clerical, y, enmendada en esta forma la dicha resolución, no ha lugar a la reconsideración solicitada.